Citation Nr: 9909640	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  97-21 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from August 1951 to July 1953.

The veteran filed a claim in December 1996 for service 
connection for hearing loss.  This appeal arises from the 
February 1997 rating decision from the Pittsburgh, 
Pennsylvania Regional Office (RO) that denied the veteran's 
claim for service connection for hearing loss.  A Notice of 
Disagreement was filed in March 1997 and a Statement of the 
Case was issued in April 1997.  A substantive appeal was 
filed in June 1997 with no hearing requested.

The Board notes that the appellant has indicated that he is 
claiming service connection for tinnitus.  The RO has not 
developed this issue.  The issue of the appellant's 
entitlement to service connection for tinnitus is not 
inextricably intertwined with the current appeal.  As no 
action has been taken, it is referred to the RO for the 
appropriate action.


FINDINGS OF FACT

1.  There is no competent medical evidence linking the 
veteran's current hearing loss to his military service.

2.  The veteran's claim of entitlement to service connection 
for hearing loss is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for hearing 
loss is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

On a service enlistment examination in May 1951, the 
veteran's ears were clinically evaluated as normal.  The 
veteran's bilateral hearing was 15/15 whispered voice and 
15/15 spoken voice.

On the separation examination in July 1953, the veteran's 
ears were clinically evaluated as normal.  The veteran's 
bilateral hearing was 15/15 whispered voice.  

In December 1996, the veteran filed a claim for hearing loss.

By rating action of February 1997, service connection for 
hearing loss was denied. The current appeal to the Board 
arises from this denial.

On a VA audiological examination in December 1996, the 
veteran complained of a history of hearing loss with 
tinnitus.  He had noise exposure in the service, many years 
ago.  On examination, the veteran's hearing was within normal 
limits in the low frequencies with moderate to severe 
sensorineural impairment in the middle and high frequencies.  
Word discrimination was also impaired.  Both ears were 
similar in degree and pattern of hearing.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
75
75
75
75
LEFT
35
65
70
65
75

On a VA audiological evaluation in March 1997, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
70
75
70
70
LEFT
-
60
70
60
70

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 60 percent in the left ear.

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).  Where a veteran served 90 days or 
more during a period of war and an organic disease of the 
central nervous system (high frequency hearing loss) becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§  1101, 1112, 1113, 1137 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing service connection generally requires medical 
evidence of a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141 (1992); medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well- grounded 
claim set forth in Caluza, supra), petition for cert. filed, 
No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet. App. 379 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Alternatively, under 38 C.F.R. § 3.303(b) (1998), service 
connection may be awarded for a "chronic" condition when: (1) 
a chronic disease manifests itself and is identified as such 
in service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1998)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

The veteran is claiming that he currently has hearing loss 
that was incurred during service.  The evidence in this case 
reveals that the first postservice evidence of a hearing loss 
disability was many years postservice.  This evidence is 
contained in the VA examination from December 1996. 

The service medical records are silent regarding complaints, 
clinical findings, and diagnoses of hearing loss.  The 
veteran has submitted no competent medical evidence to 
establish a nexus between any current hearing loss disability 
and his service.  The only evidence that would support the 
veteran's claim is found in his statements and testimony; 
however, lay evidence is inadequate to establish a medical 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The veteran having failed to present evidence of a plausible 
claim for entitlement to service connection for hearing loss, 
that claim must be denied.

In a January 1997 statement, the veteran indicated that 
fifteen years previously, he had seen Henry Sherman, M.D., 
who had informed the veteran that his hearing loss could be 
attributable to his service.  However, the veteran 
additionally reported that as Dr. Sherman had retired, the 
veteran was unable to get any records from him.  As the 
aforementioned records are unavailable, the undersigned finds 
that the duty to assist is not triggered as it would be 
futile.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).



ORDER

As a well grounded claim has not been presented, entitlement 
to service connection for hearing loss is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 



- 7 -


- 2 -


